Citation Nr: 1212194	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-46 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the evaluation of the service-connected prostate cancer from 100 percent to 60 percent was proper.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active military duty from September 1960 to September 1980.  

Initially, in a June 2008 rating action, the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida proposed to reduce the evaluation of the Veteran's service-connected prostate cancer, from 100 percent to 20 percent.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating action in which the St. Petersburg RO decreased the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 60 percent, effective from March 1, 2009.  

The Veteran has raised the issue of skin rashes as secondary to the service-connected disability.  See substantive appeal dated in December 2009.  This matter has not been adjudicated or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of whether the reduction in the evaluation of the service-connected prostate cancer from 100 percent to 60 percent was proper was previously remanded by the Board in March 2011.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In the August 2011 supplemental statement of the case, it was noted that VA treatment records dated to November 8, 2010, were reviewed.  However, these records are not in the claims folder or Virtual VA.  See also the January 2010 C&P genitourinary examination report which referenced an October 2010 VA urology consult.  The RO should request these VA medical records on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran reported that he was seen by his private physician, Dr. Rackley, in 2009.  These records are not associated with the claims folder.  The Veteran should be asked to either provide records from Dr. Rackley, and any other provider, or authorize VA to attempt to obtain the records on his behalf.    

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Contact the Veteran and request that he identify any and all pertinent private records which are not already of record.  He should specifically be asked to either provide medical records from Dr. Rackley, dated after November 2006, or authorize VA to attempt to obtain the records on his behalf.  All efforts to obtain these records should be fully documented.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims file all relevant VA medical treatment records pertaining to the Veteran to include the October 2008 urology consult.  

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


